DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-189667 (“JP ‘667”) in view of Applicant’s admitted prior art (“APA”).
Regarding claim 1, JP ‘266 disclosed a sheet conveyance device comprising: 
a conveyance roller pair configured to convey a sheet (see Figure 1); 
a skew correction roller pair (41, 42) disposed downstream from the conveyance roller pair in a sheet conveyance direction, and is configured to convey the sheet after a leading end of the conveyed sheet comes into contact with the two nip portions, and is configured to correct a skew of the sheet in a state in which the skew correction roller pair is being stopped (nip 41, 42 is a registration nip); 
a transfer unit (including 17) disposed downstream from the skew correction roller pair in the sheet conveyance direction and configured to transfer a toner image on 
a first conveyance guide (71) disposed between the skew correction roller pair and the transfer unit, wherein the first conveyance guide is configured to bend the sheet such that a first surface of the sheet becomes an inside surface, and wherein the first conveyance guide includes a bend contact portion configured to come into contact with a portion forming a bend on the first surface of the sheet (see Figure 5); and 
a second conveyance guide (72) disposed in a position facing the first conveyance guide and, with the first conveyance guide, is configured to bend the sheet to cause the first surface of the sheet to be the inside surface such that a second surface opposite the first surface of the sheet is an outside surface, 
wherein the skew correction roller pair includes: a first roller (42); and a second roller (41) including a second rotary member configured to come into contact with the first rotary member to form the nip portion in the width direction, wherein the second rotary member is formed across an entire area that includes the first rotary member in the width direction (Figure 7), and 
wherein, in a cross section perpendicular to the width direction, the second roller and the first conveyance guide are disposed in positions to come into contact with the first surface of the sheet (see Figure 4), and the first roller and the second conveyance guide are disposed in positions to come into contact with the second surface of the sheet (see Figure 4).
JP ‘667 does not teach the skew correction roller pair is configured to form two nip portions disposed apart from each other in a width direction.  APA teaches that a 
Regarding claim 2, JP ‘266 disclosed the second roller is a drive roller configured to rotate (by motor 94), and the first roller is a driven roller disposed opposite the drive roller and configured to be driven with rotation of the drive roller (Figure 6), and wherein the driven roller is configured to be pressed against the drive roller so as to form the nip portion in the width direction in the manner discussed previously with regard to claim 1.
Regarding claim 3, JP ‘266 disclosed the transfer unit includes: an intermediate transfer belt (17) configured to bear the toner image, a secondary transfer drive roller (21) disposed on an inner circumferential surface of the intermediate transfer belt to stretch the intermediate transfer belt and configured to rotate the intermediate transfer belt, and a secondary transfer driven roller (18) disposed in a position opposite the secondary transfer drive roller and configured to be urged toward the secondary transfer drive roller via the intermediate transfer belt.  
Regarding claim 4, JP ‘266 disclosed a bend portion configured to bend the sheet when the sheet is conveyed between the skew correction roller pair and the 
Regarding claim 5, JP ‘266 disclosed a bend portion configured to bend the sheet when the sheet is conveyed between the skew correction roller pair and the transfer unit, wherein the bend portion includes: the bend contact portion (see Figure 4) in which the first surface of the sheet comes into contact with the first conveyance guide, a first guide contact portion (seen in Figure 4) disposed on an upstream side of the bend contact portion in the sheet conveyance direction and in which the second surface of the sheet comes into contact with the second conveyance guide, and a second guide contact portion (at 77, see Figure 4) disposed on a downstream side of the bend contact portion in the sheet conveyance direction and in which the second surface of the sheet comes into contact with the second conveyance guide.  
Regarding claim 6, JP ‘266 disclosed an image forming apparatus comprising: an image forming unit configured to form an image on a sheet (Figures 1, 2, and 6); and the sheet conveyance device according to claim 1 as discussed above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Suzuki US 10,882,708 is an issued patent to similar and pertinent subject matter.  JP 2010-111472, JP 2000-293066, and Yuminamochi US 7,280,798 all teach similar arrangements to that which was claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653